          Case 2:17-cv-00350-MV-GBW Document 342 Filed 07/10/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

          Plaintiff,

v.                                                      Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

          Defendants.


               ORDER DIRECTING PLAINTIFF TO PAY ATTORNEY’S FEES

          THIS MATTER is before the Court pursuant to the Court’s Order Granting

Defendant’s Motion for Order to Show Cause (doc. 327), Plaintiff’s Response to the

Court’s Order to Show Cause (doc. 331), Defendant Board of Regents of New Mexico

Institute of Mining and Technology (“NMT”)’s Affidavit in Support of Attorney’s Fees

(doc. 332), and Plaintiff’s Objections to Defendant NMT’s Affidavit in Support of

Attorney’s Fees (doc. 335).

     I.      Appropriate Sanction

          On June 16, 2020, the Court granted Defendant NMT’s Motion for Order to Show

Cause (doc. 307) and directed Plaintiff to show cause why he should not be sanctioned

for his failure to comply with the Court’s March 30, 2020 discovery order. Doc. 327 at

13. Specifically, the Court determined that Plaintiff was in violation of the Court’s order

by his responses to Defendant NMT’s Interrogatory No. 3 and Request for Production
      Case 2:17-cv-00350-MV-GBW Document 342 Filed 07/10/20 Page 2 of 5



No. 2. See id. Plaintiff responded as ordered on June 22, 2020. Doc. 331. He asserts that

the violations were unintentional and that monetary sanctions will suffice to deter any

future misconduct.

         The Court agrees that monetary sanctions are sufficient at this time. Federal Rule

of Civil Procedure 37(b), which provides sanctions for failure to comply with a court

order, states:

         Instead of or in addition to [the sanctions listed in 37(b)(2)(A)(i)–(vii)], the
         court must order the disobedient party, the attorney advising that party,
         or both to pay the reasonable expenses, including attorney’s fees, caused
         by the failure, unless the failure was substantially justified or other
         circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(b)(2)(C). Having read and considered Plaintiff’s Response, the Court

finds that a payment of Defendant NMT’s reasonable expenses will suffice to redress

Plaintiff’s discovery violations. No additional sanction will be imposed at this time.

However, should Plaintiff continue to fail to comply with the Court’s orders, further

sanction will be imposed.

   II.      Expense Award

         The only issue remaining is the exact amount of the expense award to be paid by

Plaintiff to Defendant NMT. On June 25, 2020, Defendant NMT submitted an affidavit

detailing its attorney fees expended in addressing Plaintiff’s failure to comply with the

Court’s March 30, 2020 order. Doc. 332; see also doc. 327 at 14. Counsel for Defendant

NMT claimed 14.9 total hours of time, itemized as follows:


                                                 2
      Case 2:17-cv-00350-MV-GBW Document 342 Filed 07/10/20 Page 3 of 5



          1.5 hours preparing correspondence and email communications to
           Plaintiff about the deficiency and potential motion practice,
          7.2 hours preparing Motion for Order to Show Cause[,]
          1 hour reviewing filings and discovery supplementation by Plaintiff
           in response to Motion for Order to Show Cause,
          5.2 hours preparing Reply to Plaintiff’s Response to Motion for Order
           to Show Cause and supporting Declaration[.]

Doc. 332 at 4. At an hourly rate of $165.00, and with the addition of 7.785% gross

receipts tax, the claimed amount came to $2,649.89. Id.

       Attorneys submitting fee affidavits to the Court must demonstrate both the

reasonableness of the number of hours spent and the reasonableness of the hourly rate

claimed. See Ramos v. Lamm, 713 F.2d 546, 553–55 (10th Cir. 1983). Plaintiff does not

object to defense counsel’s hourly rate of $165.00, which is set by the Risk Management

Division of the state of New Mexico. See doc. 335 at 3; doc. 332 at 3. The Court agrees

that the claimed hourly rate is reasonable. However, Plaintiff argues that the 7.2 hours

claimed by defense counsel in preparing Defendant NMT’s Motion for Order to Show

Cause is unreasonable, because the Motion is only three pages long and contains no

legal citations. Doc. 335 at 2.

       Unlike in the case cited by Plaintiff, there is nothing “sloppy” or “imprecise”

about defense counsel’s method of time‐keeping. See Jane L. v. Bangerter, 61 F.3d 1505,

1510 (10th Cir. 1995). The provided affidavit clearly accounts for every hour of defense

counsel’s time in addressing Plaintiff’s discovery violations. The Court therefore finds

that defense counsel has satisfactorily established “all hours for which compensation is


                                            3
     Case 2:17-cv-00350-MV-GBW Document 342 Filed 07/10/20 Page 4 of 5



requested and how those hours were allotted to specific tasks,” thereby “establish[ing]

the reasonableness of each dollar, each hour, above zero.” Id. (internal quotations and

citations omitted).

       Moreover, the Court finds nothing patently unreasonable in the devotion of 7.2

hours to a three‐page Motion for Order to Show Cause including numerous

attachments, and addressing a relatively complex and lengthy discovery dispute. See

doc. 307. This Court is aware of no rule, and Plaintiff has cited none, establishing that

attorney’s fees are limited to one hour per page as Plaintiff asserts. In fact, other courts

have found that “capping . . . fees based solely on an hours‐per‐page limitation is

unsupported by Tenth Circuit precedent.” Pipeline Prods. v. Madison Cos., LLC, 2019 WL

3252743, at *3 (D. Kan. Jul. 19, 2019) (unpublished) (citing Farmer v. Astrue, 2010 WL

4904801, at *3 (D. Kan. Nov. 24, 2010) (unpublished); Seamands v. Sears Holding Corp.,

2011 WL 884391, at *12 (D. Kan. Mar. 11, 2011) (unpublished); Howard v. Segway, Inc.,

2013 WL 869955, at *8 (N.D. Okla. Mar. 7, 2013) (unpublished)). See also In re Toys “R”

Us‐Del., Inc. Fair & Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 466

(C.D. Cal. 2014) (just over three hours per page found reasonable in a “not particularly

complex” class action); Walton v. Massanari, 177 F. Supp. 2d 359, 365 (E.D. Pa. 2001)

(approximately two hours per page found reasonable).

       In the circumstances of the present case, the Court concludes that the hours

claimed by defense counsel in preparing Defendant NMT’s Motion for Order to Show


                                              4
      Case 2:17-cv-00350-MV-GBW Document 342 Filed 07/10/20 Page 5 of 5



Cause are reasonable. The fact that counsel previously claimed fewer hours per page in

preparing other motions, see doc. 335 at 2–3, is largely irrelevant to the question before

the Court. See, e.g., Fed’n of Fly Fishers v. Daley, 200 F. Supp. 2d 1181, 1190 (N.D. Cal.

2002) (rejecting argument that fee hours on one brief should be limited to the per‐hour

rate on prior briefs). The proper question is whether the number of hours spent was

“reasonable.” Centennial Archaeology, Inc. v. Aecom, Inc., 688 F.3d 673, 679 (10th Cir.

2012). The Court finds that it was.

   III.      Conclusion

          In light of the foregoing, Plaintiff’s Objections to Defendant NMT’s Affidavit in

Support of Attorney’s Fees (doc. 335) are OVERRULED.

          IT IS HEREBY ORDERED that Plaintiff shall pay an expense award in the

amount of $2,649.89 to Defendant NMT no later than July 21, 2020. This award covers

14.9 hours of work at a rate of $165.00 per hour, plus $191.39 in gross receipts tax at a

rate of 7.785%.




                                                   _____________________________________
                                                   GREGORY B. WORMUTH
                                                   UNITED STATES MAGISTRATE JUDGE




                                               5
